Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/510712 has claims 1-20 pending.

Priority / Filing Date
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is July 12, 2019.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated July 12, 2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-4, 6, 9-10, 13-18, 20 are rejected under 35 U.S.C. 103 as being obvious over Sun et al. hereafter Sun (Pub. No.: US 2018/0260704 A1), in view of Choy et al. hereafter Choy (4D Spatio-Temporal ConvNets: Minkowski Convolutional Neural Networks, arXiv, 2019, pp 1-21).

Regarding Claim 1, Sun discloses a computer-implemented method, comprising:
receiving historical two-dimensional (2D) multivariate time series data (Sun: Figure 4-iyem 104: Multi-Dimensional Time series Data; [0030]: The prediction component 102 (e.g., the snapshot component 104 of the prediction component 102) can receive multi-dimensional time series data 114.);
training one or more deep volumetric 3D convolutional neural networks (CNNs),
utilizing the 3D temporal tensor (Sun: [0035], [0036]: the convolutional neural network ( e.g., the convolutional neural network system) employed by the machine learning component 106 can analyze and/or process the data matrix associated with the plurality of sequences of
multi-dimensional time series data ( e.g., the first sequence of multi-dimensional time series data and the second sequence of multi-dimensional time series data). [0059]: The feature extraction process 702 and the classification process 704 can be performed by the machine learning component 106 (e.g., the convolutional neural network component 202). [0062]: Classifiers employed by the classifier 716 can be explicitly trained ( e.g., via a generic training data) as well as implicitly trained (e.g., via receiving extrinsic information) ; and
predicting future values for additional multivariate time series data, utilizing the
one or more trained deep volumetric 3D CNNs (Sun: Figure 14-item 1408: Predicting, by the system, an event associated with the multi-dimensional time series data based on the convolutional Neural Network Process associated with the modified data matrix; Also see [0027], [0077]).
 Sun donot explicitly disclose:
transforming the historical 2D multivariate time series data into a three dimensional
(3D) temporal tensor.
Choy disclose:
transforming the historical 2D multivariate time series data into a three dimensional
(3D) temporal tensor (Choy: Figure 2: 2D projections of hypercubes in various dimensions; section 2: 3D-convolutional neural networks; section 3: Sparse tensor and convolution; Figure 3, section 5.1: temporal dimension; Also see sections 3.1 and 4.2);
Sun and Choy are analogous art because they are from the same field of endeavor. They both relate to time-series prediction using convolutional Neural Network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above multi-dimensional time-series data prediction methodology, as taught by Sun, and incorporating the use of sparse tensor convolution, as taught by Choy.
One of ordinary skill in the art would have been motivated to do this modification in order to provide a faster, less noisy convolution technique, as suggested by Choy (Choy: abstract).

Regarding Claims 15 and 20, the claims recite the same substantive limitations as Claim 1 and are rejected using the same teachings.

Regarding Claim 2, the combinations of Sun and Choy further discloses the computer-implemented method of Claim 1, wherein the historical 2D multivariate time series data include 2D multivariate time series data that has been recorded prior to a current time and date (Sun: Figure 6, [0056]: different data periods of the multi-dimensional time series).

Regarding Claim 16, the claims recite the same substantive limitations as Claim 2 and is rejected using the same teachings.

Regarding Claim 3, the combinations of Sun and Choy further discloses the computer-implemented method of Claim 1, wherein a first dimension of the historical 2D multivariate time series data includes a time dimension, and a second dimension of the historical 2D multivariate time series data includes a feature dimension (Sun: Figure 6,  [0056]: different data periods of the multi-dimensional time series; Figure 7, [0059]: Feature extracting).

Regarding Claim 17, the claims recite the same substantive limitations as Claim 3 and is rejected using the same teachings.

Regarding Claim 4, the combinations of Sun and Choy further discloses the computer-implemented method of Claim 1, further comprising performing stack-wise average pooling on output of 3D convolutions from the one or more trained deep volumetric 3D CNNs (Choy: section 4.4: Global / Average Pooling).

Regarding Claim 18, the claims recite the same substantive limitations as Claim 4 and is rejected using the same teachings.

5. The computer-implemented method of Claim 1, further comprising applying
adaptive hyperparameter tuning to the 3D temporal tensor to determine optimal
parameters required for a temporal tensor transformation via a propagation of
prediction error.

Regarding Claim 6, the combinations of Sun and Choy further discloses the computer-implemented method of Claim 1, wherein the 3D temporal tensor includes a time-based geometric object represented by an array of components that are functions of coordinates of a space (Choy: Figure 3: . Various kernels in space-time; section 4.2: generating the output coordinates; Also see section 6.1). 

Regarding Claim 9, the combinations of Sun and Choy further discloses the computer-implemented method of Claim 1, wherein during training, volumetric convolutions of the one or more deep volumetric 3D CNNs learn a three-dimensional kernel (Choy: Figure 3: Various kernels in space-time; section 5,1: Tesseract Kernel and Hybrid Kernel).

Regarding Claim 10, the combinations of Sun and Choy further discloses the computer-implemented method of Claim 1, wherein the additional multivariate time series data include incomplete 2D multivariate time series data (Sun: Figure 6, [0056]: different data periods of the multi-dimensional time series).

Regarding Claim 13, the combinations of Sun and Choy further discloses the computer-implemented method of Claim 1, wherein the transforming includes dividing the historical 2D multivariate time series data into a plurality of 2D temporal slices (Choy: Figure 2: 2D projections of hypercubes in various dimensions).

Regarding Claim 14, the combinations of Sun and Choy further discloses the computer-implemented method of Claim 13, wherein the transforming includes stacking the plurality of 2D temporal slices to create the 3D temporal tensor (Choy: Figure 2: 2D projections of hypercubes in various dimensions; Figure 3, section 5.1: temporal dimension; Also see  sections 3.1 and 4.2).


5.	Claims 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being obvious over Sun et al. hereafter Sun (Pub. No.: US 2018/0260704 A1), in view of Choy et al. hereafter Choy (4D Spatio-Temporal ConvNets: Minkowski Convolutional Neural Networks, arXiv, 2019, pp 1-21), further in view of Shomron et al. hereafter Shomron (Spatial Correlation and Value Prediction in Convolutional Neural Networks, arXiv, 2019, pp 1-4).

Regarding Claim 7, the combinations of Sun and Choy further discloses the computer-implemented method of Claim 1, wherein the one or more deep volumetric 3D CNNs each include a residual network-based module used for extraction of non-linear feature-temporal (Sun: [0042]: the convolutional neural network component 202 can perform nonlinear feature representation learning with respect to the plurality of sequences of multi-dimensional time series data) 
 	However, the combinations of Sun and Choy do not explicitly discloses auto-correlational features.
Shomron discloses auto-correlational features (Shomron: section 2.2: extraction of spatial correlation).
Sun, Choy and Shomron are analogous art because they are from the same field of endeavor. All of them relate to convolutional Neural Network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above multi-dimensional time-series data prediction methodology, as taught by the combinations of Sun and Choy, and incorporating the use of spatial Correlation, as taught by Shomron.
One of ordinary skill in the art would have been motivated to do this modification in order to lessen degradation in accuracy and increases the predictor’s effectiveness, as suggested by Shomron (Shomron: Page 1 column 2, 2nd last paragraph).

Regarding Claim 8, the combinations of Sun and Choy further discloses the computer-implemented method of Claim 1.
However, the combinations of Sun and Choy do not explicitly discloses wherein the one or more deep volumetric 3D CNNs discover local dependency and auto-correlational patterns among values of dimensions of the 3D temporal tensor.
Shomron discloses
 wherein the one or more deep volumetric 3D CNNs discover local dependency and auto-correlational patterns among values of dimensions of the 3D temporal tensor (Shomron: Section 2, Section 2.1, section 2.2 Figure 1, Figure 2: As the input image propagates through the CNN, features are extracted. Since CNNs are built from layers which operate in a sliding window fashion, it makes sense that adjacent activations will share close values (i.e. local dependency) per feature map, and in particular zero-valued activations).
Sun, Choy and Shomron are analogous art because they are from the same field of endeavor. All of them relate to convolutional Neural Network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above multi-dimensional time-series data prediction methodology, as taught by the combinations of Sun and Choy, and incorporating the use of spatial Correlation, as taught by Shomron.
One of ordinary skill in the art would have been motivated to do this modification in order to lessen degradation in accuracy and increases the predictor’s effectiveness, as suggested by Shomron (Shomron: Page 1 column 2, 2nd last paragraph).

Regarding Claim 11, the combinations of Sun and Choy further discloses the computer-implemented method of Claim 1.
However, the combinations of Sun and Choy do not explicitly discloses wherein the one or more trained deep volumetric 3D CNNs utilize identified local dependencies and autocorrelational patterns among values of dimensions learned during training to determine one or more feature maps for the additional multivariate time series data.
Shomron discloses
wherein the one or more trained deep volumetric 3D CNNs utilize identified local dependencies and autocorrelational patterns among values of dimensions learned during training to determine one or more feature maps for the additional multivariate time series data (Shomron: Figure 1, Section 2: neighboring activations in the CNN output feature maps (ofmaps) share close values (illustrated in Fig. 1)- i.e local dependency ; Section 2.1, section 2.2 Figure 2: output feature map).
Sun, Choy and Shomron are analogous art because they are from the same field of endeavor. All of them relate to convolutional Neural Network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above multi-dimensional time-series data prediction methodology, as taught by the combinations of Sun and Choy, and incorporating the use of spatial Correlation, as taught by Shomron.
One of ordinary skill in the art would have been motivated to do this modification in order to lessen degradation in accuracy and increases the predictor’s effectiveness, as suggested by Shomron (Shomron: Page 1 column 2, 2nd last paragraph).

Regarding Claim 12, the combinations of Sun, Choy and Shomron further discloses computer-implemented method of Claim 11, wherein the feature maps go through a trained recurrent neural network to output the future values data (Shomron: Section 2.1, section 2.2 Figure 1, Figure 2: output feature map).
 
Allowable Subject Matter
6.	Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of prior art of record teaches at least:
a) applying adaptive hyperparameter tuning to the 3D temporal tensor to determine optimal parameters required for a temporal tensor transformation via a propagation of prediction error.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al.  (Time Series Classification With Multivariate Convolutional Neural Network, 2019, IEEE, pp 4788-4797) teaches a tensor scheme along with a novel deep learning architecture called multivariate convolutional neural network (MVCNN) for multivariate time series classification, in which the proposed architecture considers multivariate and lag-feature characteristics.
Yang et al.  (Multivariate Time Series Data Transformation for Convolutional Neural Network, 2019, IEEE, pp 188-192) teaches a novel framework to encode time series data into two-dimensional (2-D) images, and aggregate the images into one single image to solve multiple time series classification problem.
Yamashita et al. (Convolutional neural networks: an overview and application in radiology, 2018, Springer, pp 611-629) offers a perspective on the basic concepts of CNN and its application to various radiological tasks, and discusses its challenges and future directions in the field of radiology. Two challenges in applying CNN to radiological tasks, small dataset and overfitting, are also discuused, as well as techniques to minimize them.
Vu et al. (3D convolutional neural network for feature extraction and classification of fMRI volumes,2018, IEEE, pp 1-4) conceptually presents a 3D CNN model by extending the LeNet-5 CNN for 2D image classification to 3D volume classification. 
Lu et al. (A 3D Convolutional Neural Network for Volumetric Image Semantic Segmentation, 2019,  Procedia Manufacturing 39 (2019) 422–428) proposes a novel 3D Convolutional Neural Network (CNN) to perform organ tissue segmentation from volumetric 3D 
Medical images. The 3D CNN implements a cube-by-cube scanning strategy, followed by 3D transformation for each cube in terms of convolving and pooling.
.
8.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146